UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Derrick 0. May, )
)
Petitioner, )
) Case: 1:15-cv-O2216 (G Deck)
VI ) Assigned To : Unassigned
) Assugn. Date 12/21/2015
United States of America, ) Description: Habeas Corpus/2241
)
Respondent. )
MEMORANDUM OPINION

Petitioner is a prisoner incarcerated at the United States Penitentiary in Terre Haute,
Indiana. He has submitted a “Motion to Vacate, Set Aside or Correct Sentence and Judgment
Pursuant to DC. Code § 23-110,” in which he challenges a conviction entered by the Superior
Court of the District of Columbia. For the following reasons, the Court will grant the application
to proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

Unlike prisoners convicted in state courts or in a United States district court, “District of
Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown that] the
local remedy is inadequate or ineffective to test the legality of his detention.” Garris v. Lindsay,
794 F.2d 722, 726 (DC. Cir. 1986) (internal footnote and quotation marks omitted). See Byrd v.
Henderson, 119 F .3d 34, 36-37 (DC. Cir. 1997) (explaining that “[i]n order to collaterally attack
his sentence in an Article III court[,] a District of Columbia prisoner faces a hurdle that a federal
prisoner does not”). The instant motion is the province of DC Superior Court. See Blair-Bey v.
Quick, 151 F.3d 1036, 1042-43 (DC. Cir. 1998) (describing § 23-110 as “a remedy analogous to
28 U.S.C. § 2255 for prisoners sentenced in DC. Superior Court who wished to challenge their

conviction or sentence”); Byrd, 119 F.3d at 36-37 (“Since passage of the Court Reform Act [in

1970], . . . a District of Columbia prisoner seeking to collaterally attack his sentence must do so
by motion in the sentencing court - the Superior Court - pursuant to DC. Code § 23-110.”).

Section 23-110 states:

[an] application for a writ of habeas corpus in behalf of a prisoner who is

authorized to apply for relief by motion pursuant to this section shall not be

entertained by . . . any Federal . . . court if it appears . . . that the Superior

Court has denied him relief, unless it also appears that the remedy by motion

is inadequate or ineffective to test the legality of his detention.
DC. Code § 23-] 10(g). This local statute “divests federal courts of jurisdiction to hear habeas
petitions by prisoners who could have raised viable claims pursuant to § 23-110(a).” Williams v.
Martinez, 586 F.3d 995, 998 (DC. Cir. 2009). Petitioner’s claims of actual innocence,
ineffective assistance of counsel, prosecutorial misconduct, and judicial misconduct are

cognizable under DC. Code § 23-110. See, e.g., Adams v. Middlebrooks, 810 F. Supp. 2d 119,

123—25 (D.D.C. 201 1). Hence, this case will be dismissed without prejudice. A separate Order

accompanies this Memorandum Opinion.

  

Date: December /§, 2015 nited Stat s Dist ict Judge